Citation Nr: 0929987	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-34 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received by the RO in March 2008, the Veteran 
requested a hearing before a member of the Board at his local 
VA office.  Pursuant to 38 C.F.R. § 20.700, a hearing on 
appeal before the Board will be granted if a claimant 
expresses a desire to appear in person.  To ensure full 
compliance with due process requirements, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel 
Board hearing before a Veterans Law 
Judge.  The Veteran and his 
representative should be notified in 
writing of the date, time, and location 
of the hearing.  Such notice should be 
associated with the claims file. 

After the hearing is conducted, or if 
the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




